 

Case 1-19-40975-ess Doc 36 Filed 09/04/19 Entered 09/04/19 17:03:23

Hearing Date:

Hearing Time:
UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NMOR ERT

 

ub S. SANBED. x
oF nr HiSTREt OF
In Re: EA EW YORK

CHARLES EDWARD. RODGERS, BR
Chapter 13 — CASE #: 19-40975(ESS)

coe ORDER TO SHOW CAUSEFOR,..
Vic. PRELIMINARY INJUNCTION. TEMPORARY:
RESTRAINING ORDER AND EMPOSE AND
REINSTATEC? |
Debtor, fw o£ S22 %

 

6

eon’

   

 

STATE OF NEW YORK )SS:
COUNTY OF KINGS )

AFIRMATION IN SUPPORT OF OTSC FOR AN ORDER
TO DENY THE MOTION FOR RELIEF FROM THE AUTOMATIC STAY
11 U.S.CODE §362(a); 11 U.S CODE §105 (d)(1); (B)(iv)(vi)
U.S.C. § 1322 (b)(3)(4)(8)

To the Honorable Elizabeth Stong, United States Bankruptcy Judge:

Upon the affidavit of CHARLES EDWARD RODGERS, JR , sworn to on the June 10, 2019 , and

upon the copy of the Motion for an order to deny the Motion for relief from the automatic stay, complaint

hereto attached it is ORDERED, that the above-named Debtor CHARLES EDWARD RODGERS, JR
INTRODUCTION

I am, Charles Edward Rodgers (the “Debtor”) who filed a voluntary petition on February 20,

2019 for relief under Chapter 13 of title 11, U.S.C. with the United Stated Bankruptcy Court for
the Eastern District of New York.

1.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334.

This case is under review and decision under the Hon. Elizabeth Stong Of The United States
Bankruptcy Court.

4. Charles Edward Rodgers (the “Debtor’”) case number is 19-40975 (ESS).
FACTUAL HISTORY
On or about February 6, 2004, I, Charles Edward Rodgers (the “Debtor”) secured a loan for my

 

residence in the amount of Two Hundred and Sixty Thousand Dollars ($260,000.00) by way of
Flushing.
 

 

Case 1-19-40975-ess Doc 36 Filed 09/04/19 Entered 09/04/19 17:03:23

10.

11.

12.

13.

14.

15.

16.

Prior to this enjoinment on an ancillary case by coincidence, all payments were promptly made,
with a current balance on original principal of One Hundred, Seventy Eight Dollars, Seven
Hundred and Twelve Dollars (178,712.00) being outstanding. .

Charles Edward Rodgers (the “Debtor”)is the owner of real property located at 113-10 Sutphin
Boulevard, in Jamaica, New York 11434.

Charles Edward Rodgers (the “Debtor”) resides at 113-10 Sutphin Boulevard, in Jamaica, New

 

York 11434 as evidenced in annexed Exhibit A of the secured creditor’s copy of Note and
Mortgage.
A foreclosure proceeding commenced against Charles Edward Rodgers (the “Debtor”) due to a

default on an ancillary, coincidental matter, not directly related to Flushing, however upon the

identification of such, notification and correspondence was forwarded to the attorneys

representing Flushing to make clarity on the occurrence.
Due to financial protocol Flushing enjoined and commenced a proceeding, to which as discussed
by way of both counsel and Charles Edward Rodgers (the “Debtor”) can be resolved favorable
to Flushing with all defaults payments being made, and continuance of regular scheduled
payments.
Charles Edward Rodgers (the “Debtor”) can present all default payment outstanding post
petition dates on record to curing all current and outstanding monthly defaults in this current
year.
All default debts which was originally agreed to in the monthly payment of One Thousand, Eight
Hundred Ninety Five Dollar’s and Fourteen Cents. ($1,895.14) per month, which “only”
commence due to the enjoinment of the ancillary case.
Upon agreement Charles Edward Rodgers (the “Debtor’”) will be seeking to acquire an official
dismissal and withdrawal of this voluntary petition filing and payments as stated be satisfied to
Flushing and would request that Flushing remove any reported liens once agreement is finalized
and reinstated.
For said reasons stated above, Charles Edward Rodgers (the “Debtor’) submits this Motion to
make a decision reflecting this current agreement between both parties Charles Edward Rodgers
(the “Debtor”) and Flushing, foregoing the granting of request by way of application submitted
and filed on June 6, 2019.

DEBTOR IS ENTITLED TO REQUEST IMPOSITION

OF AUTOMATICE STAY

On the grounds stated Charles Edward Rodgers (the “Debtor”) seeks to “vacate the Motion
filed by Flushing for relief from the Automatic Stay.
Charles Edward Rodgers (the “Debtor”) U.S.C §1322 (b)(3)(4)(8) which will allow and provide

the curing of current default debts owed to Flushing.
 

Case 1-19-40975-ess Doc 36 Filed 09/04/19 Entered 09/04/19 17:03:23

17. ORDERED, that the application MOTION FOR RELIEF FROM THE AUTOMATIC STAY be
denied, which was filed for consideration with the clerk on June 6, 2019 by CULLEN and
DYKMAN LLP on behalf of FLUSHING SAVINGS at 100 QUENTIN ROOSEVELT
BOULEVARD, GARDE CITY, NEW YORK be dismissed due to open discussion of payments
and curing of debt as previously discussed as a solution.

18. ORDERED, that proposed secured creditor FLUSHING SAVING BANK and its ATTORNEY
CULLE and DYMAN LLP at 100 QUENTIN ROOSELVELT BOULEVARD, GARDEN CITY
NEW YORK 11530, in conference brings a resolve and reinstate all previous monetary
commitments Charles Edward Rodgers (the “Debtor”) .

19. ORDERED, that creditor accept all payment defaulted upon initial default and cure all
outstanding months owed to Flushing, and it is further ORDERED that a copy of this order,
together with the papers upon which it is granted, be personally served upon the defendant or
their attorney on or before , 2019 by and that such service be

deemed good and sufficient.

Date: Brooklyn, New York

June 10, 2019

 

United States District Judge

 
 

 

 

Case 1-19-40975-ess Doc 36 Filed 09/04/19 Entered 09/04/19 17:03:23

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

CR X
In Re: U.S. BAI NKRUPTCY COURT

STERN
CHARLES EDWARD ROBGERS, IR

 

mld SEP 4 | Chapter 13 — CASE #: 19-40975 (ESS)
° Pu: 52 ORDER TO SHOW CAUSE FOR :
PRELIMINARY INJUNCTION TEMPORARY:
RESTRAINING ORDER AND IMPOSE AND
REINSTATE

 

Debtor,

 

STATE OF NEW YORK.) ss.:
COUNTY OF KINGS )
I, Charles Edward Rodgers (the “Debtor”), being sworn deposes and makes the following

affirmation under the penalties of perjury:

I, Charles Edward Rodgers am (the “Debtor”), in the above-entitled action, and respectfully
move this Court to issue an order enjoining assumed creditor inn above-mentioned case FLUSHING
asking the Court to review and revise the correspondence and meeting of the minds development held
between counsel for Flushing and Charles Edward Rodgers (the “Debtor’) since the commencement of
the filing of petition. A request is being made in earnest for a quick resolve and fairness given to Charles

Edward Rodgers (the “Debtor”).

I, Charles Edward Rodgers (the “Debtor”) am asking that the Court schedule a conference for
both parties in so doing a resolve favorable to Flushing in listed current default payments be made in the
monthly agreed amounts of One Thousand, Eight Hundred, Ninety Five Dollars and Fourteen Cents
($1,895,14) for the months reflecting its default date be made in its full. I am asking the Court to grant a
hold from any further activity of comparative sale of premises in question from any further sale or
auctioning or prospective means or sale of premises until a conference is held to discuss all proposed
discussions and agreements between Charles Edward Rodgers (the “Debtor”) and Flushing in this

enjoined entitled action.

I, Charles Edward Rodgers (the “Debtor”) am proceeding with an Order to Show Cause because
time there is a scheduled hearing and I am hoping that this agreement can be implemented signed and

delivered by opposing counsel in favor of curing outstanding agreed debts.

Unless the request for the imposition and reinstatement along with a restraining order is

implement Charles Edward Rodgers (the “Debtor”) need for a resolve is continually being hindered thus,

 

being unable to cure this debt with a plan for consideration of ancillary options. As mention and will
 

 

Case. 1-19-40975-ess Doc 36 Filed 09/04/19 Entered 09/04/19 17:03:23

and readiness, Charles Edward Rodgers (the “Debtor”) is ready to proceed with curing all outstanding

 

payments from date of default in the months which reflect its lapse March 2019 through Current date,
totaling {$13,370.35} thirteen thousand, four hundred thirty seven dollars and thirty five cents in a certified
bank check.

WHEREFORE, I humbly, request that this application be granted and for such other relief as this

Court deem just.
Dated: June 10, 2019 Z fee f Of ,
Brooklyn, New York , Charles Edward Rodgers, Jr.

Charles rodbers 1@ Msn Com
(S47) 804 -©030

 
